UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-536



In Re: HAROLD JOE STRICKLAND, JR.,

                                                       Petitioner.




                On Petition for Writ of Mandamus.
                   (CR-92-115-MU, CA-94-280-MU)

Submitted:   September 5, 1996       Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Harold Joe Strickland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold J. Strickland, Jr., filed a petition for a writ of

mandamus in this court requesting the court to compel the district

court to respond to his habeas motion, 28 U.S.C. § 2255 (1988), as
amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law. Co-op.

Advance Sheet June 1996), and various other motions he filed in the

district court.

     We note that the district court entered an order in August

1996 directing the Respondent to file an answer to Strickland's
habeas motion. Therefore, we grant Strickland in forma pauperis

status and deny his petition because there has been no undue delay
in the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2